Execution Copy


Exhibit 10.42


PERFORMANCE SHARE UNIT AGREEMENT FOR NON-U.S. PARTICIPANTS
UNDER THE
CATALENT, INC.
2014 OMNIBUS INCENTIVE PLAN


(Performance Period commencing on July 1, 2015 and ending on June 30, 2018)
Pursuant to the Performance Share Unit Grant Notice for Non-U.S. Participants
(the “Grant Notice”) delivered to the Participant (as defined in the Grant
Notice), and subject to the terms of this Performance Share Unit Agreement for
Non-U.S. Participants (the “Performance Share Unit Agreement”), including any
special terms and conditions for the Participant’s country set forth in Appendix
A attached hereto (collectively, along with Exhibit A, this “Agreement”), and
the Catalent, Inc. 2014 Omnibus Incentive Plan, as it may be amended from time
to time (the “Plan”), Catalent, Inc. (the “Company”) and the Participant agree
as follows.
1.    Definitions. Whenever the following terms are used in this Agreement, they
shall have the meanings set forth below. Capitalized terms not otherwise defined
herein shall have the same meanings as in the Plan or the Grant Notice, as
applicable.


(a)    Employment. The term “Employment” means the Participant’s employment as
an employee of the Company or any of its Affiliates or Subsidiaries.


(b)    Performance Period. The term “Performance Period” means the period
commencing on July 1, 2015 and ending on June 30, 2018.
(c)    Restrictive Covenant Violation. The term “Restrictive Covenant Violation”
shall mean the Participant’s breach of the Restrictive Covenants set forth in
Section 10 or any covenant regarding confidentiality, competitive activity,
solicitation of the Company’s or any of its Affiliates’ or Subsidiaries’
vendors, suppliers, customers or employees or any similar provision applicable
to or agreed to by the Participant.
(d)    Retirement. The term “Retirement” shall mean a Termination by the
Participant that occurs on or after the date on which the Participant attains
the age of sixty-five (65) and has completed at least ten (10) years of
Employment (other than a Termination when grounds existed for a Termination for
Cause at the time thereof).
(e)    Termination Date. The term “Termination Date” shall mean the date upon
which the Participant incurs a Termination for any reason.
2.    Grant of Performance Share Units. Subject to the terms and conditions set
forth herein, in the Grant Notice and in the Plan, for good and valuable
consideration, the Company hereby grants to the Participant the EPS and RTSR
Target Number of Performance Share Units (which are performance-based Restricted
Stock Units for purposes of the Plan) provided in the Grant Notice (with each
Performance Share Unit representing an unfunded, unsecured right to receive one
share of Common Stock). The Company may make one or more additional grants of
Performance Share Units to the Participant under this Agreement by providing the
Participant with a new Grant Notice and new Exhibit A, to the extent applicable,
which may also include any terms and conditions differing from this Agreement to
the extent provided therein. The Company reserves all rights with respect to the
granting of





--------------------------------------------------------------------------------




additional Performance Share Units hereunder and makes no implied promise to
grant additional Performance Share Units.


3.    Vesting. Subject to the conditions contained herein and in the Plan, the
Performance Share Units shall vest as provided on Exhibit A or in Section 6
below. With respect to any Performance Share Unit, the period of time that such
Performance Share Unit remains subject to vesting shall be its Restricted
Period.
4.    Dividend Equivalents. The Performance Share Units shall be entitled to be
credited with dividend equivalent payments upon the payment by the Company of
dividends on shares of Common Stock. Such dividend equivalents will be provided
in shares of Common Stock having a Fair Market Value equal to the amount of such
applicable dividends, and shall be shall be payable at the same time as the
Performance Share Units are settled in accordance with Section 5 below. In the
event that any Performance Share Unit is forfeited by its terms, the Participant
shall have no right to dividend equivalent payments in respect of such forfeited
Performance Share Units.
5.    Settlement of Performance Share Units. Upon expiration of the Restricted
Period with respect to any outstanding Performance Share Units that have not
previously been forfeited in accordance with Exhibit A or Section 6 below, the
Company shall issue to the Participant as soon as practicable (but no later than
March 15 of the year following the year in which the Restricted Period expires)
one share of Common Stock for each Performance Share Unit and such Performance
Share Unit shall be cancelled; provided, however, that the Committee may, in its
sole discretion, elect to defer the issuance of such shares beyond the
expiration of the Restricted Period if such extension would not cause adverse
tax consequences under Section 409A of the Code.


6.    Treatment on Termination.


(a)    Subject to clauses (b) - (d) below, in the event of a Termination prior
to the Regular Vesting Date (as defined on Exhibit A), (i) all vesting with
respect to the Participant’s Performance Share Units shall cease and (ii)
unvested Performance Share Units shall be forfeited to the Company by the
Participant for no consideration as of the Termination Date.
(b)    Death. If the Participant incurs a Termination due to death, the EPS
Target Number of Performance Share Units and the RTSR Target Number of
Performance Share Units or the number of Converted PSUs (as defined on Exhibit
A) to the extent applicable, shall, to the extent not then vested or previously
forfeited or cancelled, become fully vested, the Restricted Period shall expire
and any unvested Performance Share Units will immediately be forfeited to the
Company by the Participant for no consideration.
(c)    Disability/Retirement. If the Participant incurs a Termination due to
Disability or Retirement, in each case, the number of Performance Share Units as
determined in accordance with Exhibit A, to the extent applicable, shall, to the
extent not then vested or previously forfeited or cancelled, continue to vest as
provided on Exhibit A as if the Participant had continued Employment through the
Regular Vesting Date, subject to the Participant’s compliance with the
restrictive covenants set forth in Section 10 and the Participant’s execution,
delivery and non-revocation of a waiver and release of claims in favor of the
Company and its Affiliates and Subsidiaries in a form prescribed by the Company
on or prior to the 60th day following the Termination Date; provided, however,
in the case of a Termination due to Retirement, the number of Performance Share
Units, if any, that shall vest, as determined in accordance with Exhibit A shall
be multiplied by a fraction, the numerator of which is equal to the number of
days





--------------------------------------------------------------------------------




between and including the first day of the Performance Period and the date the
Participant incurs a Termination due to Retirement and the denominator of which
is 1095. Upon the Regular Vesting Date, the Restricted Period shall expire and
any unvested Performance Share Units will immediately be forfeited to the
Company by the Participant for no consideration.
Notwithstanding the above, if the Company receives an opinion of counsel that
there has been a legal judgment and/or legal development in the Participant's
jurisdiction that would cause the continued vesting of the Performance Share
Units after Termination due to retirement being deemed unlawful and/or
discriminatory, the unvested Performance Share Units shall be treated as set
forth in the remaining provisions of this Section 6.
(d)    Change in Control. In the event of a Change in Control, if the
Participant incurs a Termination by the Service Recipient without Cause (other
than due to death or Disability) prior to the Regular Vesting Date, the number
of Converted PSUs shall, to the extent not then vested or previously forfeited
or cancelled, become fully vested and the Restricted Period shall expire.


7.    Non-Transferability. The Performance Share Units are not transferable by
the Participant except to Permitted Transferees in accordance with Section 14(b)
of the Plan. Whenever the word “Participant” is used in any provision of this
Agreement under circumstances where the provision should logically be construed
to apply to executors, the administrators or the person or persons to whom the
Performance Share Units may be transferred by will or by the laws of descent and
distribution in accordance with Section 14 of the Plan, the word “Participant”
shall be deemed to include such person or persons. Except as otherwise provided
herein, no assignment or transfer of the Performance Share Units, or of the
rights represented thereby, whether voluntary or involuntary, by operation of
law or otherwise, shall vest in the assignee or transferee any interest or right
herein whatsoever, but immediately upon such assignment or transfer the
Performance Share Units shall terminate and become of no further effect.
8.    Rights as Stockholder. Except as otherwise expressly provided for herein,
the Participant or a Permitted Transferee of the Performance Share Units shall
have no rights as a stockholder with respect to any share of Common Stock
underlying a Performance Share Unit unless and until the Participant shall have
become the holder of record or the beneficial owner of such Common Stock, and no
adjustment shall be made for dividends or distributions or other rights in
respect of such share of Common Stock for which the record date is prior to the
date upon which the Participant shall become the holder of record or the
beneficial owner thereof.
9.    Repayment of Proceeds; Clawback Policy. If a Restrictive Covenant
Violation occurs or the Company discovers after a Termination that grounds
existed for Cause at the time thereof, then the Participant shall be required,
in addition to any other remedy available (on a non-exclusive basis), to pay to
the Company, within ten (10) business days of the Company’s request to the
Participant therefor, an amount equal to the aggregate after-tax proceeds
(taking into account all amounts of tax that would be recoverable upon a claim
of loss for payment of such proceeds in the year of repayment) the Participant
received upon the sale or other disposition of, or distributions in respect of,
the Performance Share Units and any shares of Common Stock issued in respect
thereof. Any reference in this Agreement to grounds existing for a Termination
for Cause shall be determined without regard to any notice period, cure period,
or other procedural delay or event required prior to finding of or termination
with, Cause. The Performance Share Units and all proceeds thereof shall be
subject to the Company’s Clawback Policy, as in effect from time to time, to the
extent the Participant is a director or “officer” as defined under Rule 16a-1(f)
of the Exchange Act.





--------------------------------------------------------------------------------




10.    Restrictive Covenants.
(a)    To the extent that the Participant is a party to an employment or similar
agreement with the Company or one of its Affiliates or Subsidiaries containing
non-competition, non-solicitation, non-interference or confidentiality
restrictions (or two or more such restrictions), those restrictions and related
enforcement provisions under such agreement shall govern and the following
provisions of this Section 10 shall not apply.
(b)    Competitive Activity
(i)    The Participant shall be deemed to have engaged in “Competitive Activity”
if, during the period commencing on the Date of Grant and ending on the date
that is 12 months after the Termination Date (the “Restricted Activity Period”),
the Participant, whether on the Participant’s own behalf or on behalf of or in
conjunction with any other Person (as defined below), directly or indirectly,
violates any of the following prohibitions:
(I)    During the Restricted Activity Period, the Participant will not, whether
on the Participant’s own behalf or on behalf of or in conjunction with any
person, firm, part-nership, joint venture, association, corporation or other
business organization, entity or enterprise whatsoever (“Person”), directly or
indirectly, solicit or assist in soliciting in competition with the Company or
any of its Subsidiaries, the business of any client or prospective client:
(1)
with whom the Participant had personal contact or dealings on behalf of the
Company or any of its Subsidiaries during the one year period preceding the
Termination Date;

(2)
with whom employees reporting to the Participant have had personal contact or
dealings on behalf of the Company or any of its Subsidiaries during the one year
immediately preceding the Termination Date; or



(3)
for whom the Participant had direct or indirect responsibility during the one
year immediately preceding the Termination Date.



(II)    During the Restricted Activity Period, the Participant will not directly
or indirectly:
(1)
engage in any business that competes with the business of the Company or any of
its Subsidiaries, including, but not limited to, providing formulation/dose form
technologies and/or contract services to pharmaceutical, biotechnology,
over-the-counter and vitamin/mineral supplements companies related to
pre-clinical and clinical development, formulation, analysis, manufacturing
and/or packaging and any other technology, product  or service of the type
developed, manufactured or sold by the Company or any of its Subsidiaries
(including, without limitation, any other business which the Company or any of
its Subsidiaries have plans to engage in as of the Termination Date) in any
geographical area where the Company or any of its Subsidiaries conduct business
(a “Competitive Business”);








--------------------------------------------------------------------------------




(2)
enter the employ of, or render any services to, any Person (or any division or
controlled or controlling Affiliate of any Person) who or which engages in a
Competitive Business;



(3)
acquire a financial interest in, or otherwise become actively involved with, any
Competitive Business, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant; or



(4)
interfere with, or attempt to interfere with, business relationships (whether
formed before, on or after the Date of Grant) between the Company or any of its
Subsidiaries and customers, clients, suppliers, or investors of the Company or
any of its Subsidiaries.



Notwithstanding anything to the contrary in this Agreement, the Participant may,
directly or indirectly own, solely as an investment, securities of any entity
engaged in the business of the Company or any of its Subsidiaries which are
publicly traded on a national or regional stock exchange or on the
over-the-counter market if the Participant (i) is not a controlling person of,
or a member of a group which controls, such Person and (ii) does not, directly
or indirectly, own 5% or more of any class of securities of such Person.
(III)    During the Restricted Activity Period, the Participant will not,
whether on the Participant’s own behalf or on behalf of or in conjunction with
any Person, directly or indirectly:
(1)
solicit or encourage any employee of the Company or any of its Subsidiaries to
leave the employment of the Company or any of its Subsidiaries; or



(2)
hire any such employee who was employed by the Company or any of its
Subsidiaries as of the Termination Date or who left the employment of the
Company or any of its Subsidiaries coincident with, or within six (6) months
prior to or after, the Termination Date; provided, however, that this
restriction shall cease to apply to any employee who has not been employed by
the Company or any of its Subsidiaries for at least six (6) months.



(IV)    During the Restricted Activity Period, the Participant will not,
directly or indirectly, solicit or encourage to cease to work with the Company
or any of its Subsidiaries any consultant then under contract with the Company
or any of its Subsidiaries.
(ii)    It is expressly understood and agreed that although the Participant and
the Company consider the restrictions contained in this Section 10(b) to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against the Participant, the
provisions of this Agreement shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be enforceable.
Alternatively, if any court of





--------------------------------------------------------------------------------




competent jurisdiction finds that any restriction contained in this Agreement is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.


(c)    Confidentiality
(i)    The Participant will not at any time (whether during or after the
Participant’s Employment) (x) retain or use for the benefit, purposes or account
of the Participant or any other Person; or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any person outside the Company
and its Affiliates and Subsidiaries (other than its professional advisers who
are bound by confidentiality obligations), any non-public, proprietary or
confidential information --including without limitation trade secrets, know-how,
research and development, software, databases, inventions, processes, formulae,
technology, designs and other intellectual property, information concerning
finances, investments, profits, pricing, costs, products, services, vendors,
customers, clients, partners, investors, personnel, compensation, recruiting,
training, advertising, sales, marketing, promotions, government and regulatory
activities and approvals -- concerning the past, current or future business,
activities and operations of the Company, its Subsidiaries or Affiliates and/or
any third party that has disclosed or provided any of same to the Company on a
confidential basis (“Confidential Information”) without the prior written
authorization of the Board.
(ii)    “Confidential Information” shall not include any information that is (x)
generally known to the industry or the public other than as a result of the
Participant’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (y) made legitimately available to the Participant
by a third party without breach of any known confidentiality obligation; or (z)
required by law to be disclosed or in any judicial or administrative process;
provided that the Participant shall give prompt written notice to the Company of
such requirement, disclose no more information than is so required, and
cooperate, at the Company’s cost, with any attempts by the Company to obtain a
protective order or similar treatment.
(iii)    Except as required by law, the Participant will not disclose to anyone,
other than the Participant’s immediate family and legal or financial or tax
advisors or lender, each of whom the Participant agrees to instruct not to
disclose, the existence or contents of this Agreement (unless this Agreement
shall be publicly available as a result of a regulatory filing made by the
Company or one of its Affiliates or Subsidiaries); provided, that the
Participant may disclose to any prospective future employer the provisions of
Section 10 of this Agreement provided they agree to maintain the confidentiality
of such terms.
(iv)    Upon Termination, the Participant shall (x) cease and not thereafter
commence use of any Confidential Information or intellectual property (including
without limitation, any patent, invention, copyright, trade secret, trademark,
trade name, logo, domain name or other source indicator) owned or used by the
Company, its Subsidiaries or Affiliates; (y) immediately destroy, delete, or
return to the





--------------------------------------------------------------------------------




Company, at the Company’s option, all originals and copies in any form or medium
(including memoranda, books, papers, plans, computer files, letters and other
data) in the Participant’s possession or control (including any of the foregoing
stored or located in the Participant’s office, home, laptop or other computer,
whether or not Company property) that contain Confidential Information or
otherwise relate to the business of the Company or one of its Affiliates or
Subsidiaries, except that the Participant may retain only those portions of any
personal notes, notebooks and diaries that do not contain any Confidential
Information; and (z) notify and fully cooperate with the Company regarding the
delivery or destruction of any other Confidential Information of which the
Participant is or becomes aware.
(a)Equitable Relief.


Notwithstanding the remedies set forth in Section 9 above and notwithstanding
any other remedy which would otherwise be available to the Company at law or in
equity, the Company and the Participant agree and acknowledge that if an actual
or threatened Restrictive Covenant Violation occurs, the Company will be
entitled to an injunction and/or other equitable relief restraining the
Participant from the Restrictive Covenant Violation without the necessity of
posting a bond or proving actual damages.
11.    Tax Withholding.
(a)    Responsibility for Taxes. The Participant acknowledges that, regardless
of any action taken by the Company or, if different, the Service Recipient, the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”) is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Service Recipient. The Participant further acknowledges that the Company and/or
the Service Recipient (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the
Performance Share Units, including, but not limited to, the grant, vesting or
settlement of the Performance Share Units, the subsequent sale of shares of
Common Stock acquired pursuant to such settlement and the receipt of any
dividends and/or any dividend equivalents; and (2) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Performance Share Units to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the
Participant is subject to Tax-Related Items in more than one jurisdiction, the
Participant acknowledges that the Company and/or the Service Recipient (or
former Service Recipient, as applicable) may be required to withhold or account
for Tax-Related Items in more than one jurisdiction.
(b)    Satisfaction of Withholding Obligations. Prior to any relevant taxable or
tax withholding event, as applicable, the Participant agrees to make adequate
arrangements satisfactory to the Company and/or the Service Recipient to satisfy
all Tax-Related Items. In this regard, the Participant authorizes the Company
and/or the Service Recipient, or their respective agents, at their discretion,
to satisfy their withholding obligations with regard to all Tax-Related Items by
any of the means described in Section 14(d) of the Plan or by such other means
or method as the Committee in its sole discretion and without notice to the
Participant deems appropriate.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Participant will receive a refund of any





--------------------------------------------------------------------------------




over-withheld amount in cash and will have no entitlement to the Common Stock
equivalent. If the obligation for Tax-Related Items is satisfied by withholding
in shares of Common Stock, for tax purposes, the Participant is deemed to have
been issued the full number of shares of Common Stock subject to the vested
Performance Share Units, notwithstanding that a number of the shares of Common
Stock is held back solely for the purpose of paying the Tax-Related Items.
Finally, the Participant agrees to pay to the Company or the Service Recipient
any amount of Tax-Related Items that the Company or the Service Recipient may be
required to withhold or account for as a result of the Participant’s
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to issue or deliver the shares of Common Stock
or the proceeds of the sale of shares of Common Stock, if the Participant fails
to comply with the Participant’s obligations in connection with the Tax-Related
Items.
12.    Notice. Every notice or other communication relating to this Agreement
between the Company and the Participant shall be in writing, and shall be mailed
to or delivered to the party for whom it is intended at such address as may from
time to time be designated by it in a notice mailed or delivered to the other
party as herein provided; provided that, unless and until some other address be
so designated, all notices or communications by the Participant to the Company
shall be mailed or delivered to the Company at its principal executive office,
to the attention of the Company’s General Counsel, and all notices or
communications by the Company to the Participant may be given to the Participant
personally or may be mailed to the Participant at the Participant’s last known
address, as reflected in the Company’s records. Notwithstanding the above, all
notices and communications between the Participant and any third-party plan
administrator shall be mailed, delivered, transmitted or sent in accordance with
the procedures established by such third-party plan administrator and
communicated to the Participant from time to time.
13.    No Right to Continued Employment. Neither the Plan nor this Agreement nor
the granting of the Performance Share Units evidenced hereby shall be construed
as giving the Participant the right to be retained in the employ of, or in any
consulting relationship to, the Company or any of its Affiliates or
Subsidiaries. Further, the Company, or, if different, the Service Recipient, may
at any time dismiss the Participant or discontinue any consulting relationship,
free from any liability or any claim under the Plan or this Agreement, except as
otherwise expressly provided herein.
14.    Nature of Grant. In accepting the grant of the Performance Share Units,
the Participant acknowledges, understands and agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;
(b)    the grant of the Performance Share Units is voluntary and occasional and
does not create any contractual or other right to receive future grants of
Performance Share Units, or benefits in lieu of Performance Share Units, even if
Performance Share Units have been granted in the past;
(c)    all decisions with respect to future Performance Share Units or other
grants, if any, will be at the sole discretion of the Company;
(d)    the Performance Share Unit grant and the Participant’s participation in
the Plan shall not be interpreted as forming an employment or service contract
with the Company, or any Affiliate or Subsidiary;





--------------------------------------------------------------------------------




(e)    unless otherwise agreed with the Company, the Performance Share Units and
the shares of common Stock subject to the Performance Share Units, and the
income and value of same, are not granted as consideration for, or in connection
with the service the Participant may provide as a director of an Affiliate or
Subsidiary;


(f)    the Participant is voluntarily participating in the Plan;
(g)    the Performance Share Units and the shares of Common Stock subject to the
Performance Share Units, and the income and value of same, are not intended to
replace any pension rights or compensation;
(h)    the Performance Share Units and the shares of Common Stock subject to the
Performance Share Units, and the income and value of same, are not part of
normal or expected compensation for any purpose, including, without limitation,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, holiday pay, long-service awards, pension or
retirement or welfare benefits or similar payments;
(i)    the future value of the underlying shares of Common Stock is unknown,
indeterminable and cannot be predicted with certainty;
(j)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Performance Share Units resulting from a Termination (for any
reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment agreement, if any), and in consideration
of the grant of the Performance Share Units to which the Participant is
otherwise not entitled, the Participant irrevocably agrees never to institute
any claim against the Company, any of its Affiliates or Subsidiaries, waives the
Participant’s ability, if any, to bring any such claim, and releases the
Company, its Affiliates and Subsidiaries from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Participant shall be
deemed irrevocably to have agreed not to pursue such claim and agrees to execute
any and all documents necessary to request dismissal or withdrawal of such
claim;
(k)    unless otherwise provided in the Plan or by the Company in its
discretion, the Performance Share Units and the benefits evidenced by this
Agreement do not create any entitlement to have the Performance Share Units or
any such benefits transferred to, or assumed by, another company nor to be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the Common Stock of the Company; and
(l)    the Participant acknowledges and agrees that neither the Company, nor any
Affiliate or Subsidiary shall be liable for any foreign exchange rate
fluctuation between the Participant’s local currency and the United States
Dollar that may affect the value of the Performance Share Units or of any
amounts due to the Participant pursuant to the settlement of the Performance
Share Units or the subsequent sale of any shares of Common Stock acquired upon
settlement.
15.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying shares of Common Stock. The Participant is hereby advised
to consult with the Participant’s own personal tax, legal and financial advisors
regarding the Participant’s participation in the Plan before taking any action
related to the Plan.





--------------------------------------------------------------------------------




16.    Data Privacy. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data as described in this Agreement and any other
Performance Share Unit grant materials by and among, as applicable, the Service
Recipient, the Company and its other Affiliates or Subsidiaries for the
exclusive purpose of implementing, administering and managing the Participant’s
participation in the Plan.
The Participant understands that the Company and the Service Recipient may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares of Common Stock or directorships held in the Company, details
of all Performance Share Units or any other entitlement to shares of Common
Stock awarded, canceled, exercised, vested, unvested or outstanding in the
Participant’s favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.
The Participant understands that Data will be transferred to Morgan Stanley
Smith Barney LLC, or such other stock plan service provider as may be selected
by the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. The Participant
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than the Participant’s country.
The Participant understands that the Participant may request a list with the
names and addresses of any potential recipients of the Data by contacting the
Participant’s local human resources representative. The Participant authorizes
the Company, Morgan Stanley Smith Barney LLC and any other possible recipients
which may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan. The Participant understands that the Participant may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Participant’s local human resources representative. Further, the Participant
understands that the Participant is providing the consents herein on a purely
voluntary basis. If the Participant does not consent, or if the Participant
later seeks to revoke the Participant’s consent, the Participant’s Employment
and career with the Service Recipient will not be adversely affected; the only
adverse consequence of refusing or withdrawing the Participant’s consent is that
the Company would not be able to grant Performance Share Units or other equity
awards to the Participant or administer or maintain such awards. Therefore, the
Participant understands that refusing or withdrawing the Participant’s consent
may affect the Participant’s ability to participate in the Plan. For more
information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that the Participant may
contact the Participant’s local human resources representative.
17.    Binding Effect. This Agreement shall be binding upon the heirs,
executors, administrators and successors of the parties hereto.
18.    Waiver and Amendments. Subject to Section 13(b) of the Plan, the
Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate, this Agreement, prospectively
or retroactively (including after the Participant’s Termination); provided that
any such waiver, amendment, alteration, suspension, discontinuance, cancellation
or





--------------------------------------------------------------------------------




termination that would materially and adversely affect the rights of the
Participant hereunder shall not to that extent be effective without the consent
of the Participant. No waiver by either of the parties hereto of their rights
hereunder shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.


19.    Governing Law; Venue. This Agreement shall be construed and interpreted
in accordance with the laws of the State of Delaware, without regard to the
principles of conflicts of law thereof. For purposes of litigating any dispute
that arises under this grant or this Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of New Jersey, agree that such
litigation shall be conducted in the courts of Somerset County, or the federal
courts for the United States for the District of New Jersey, where this grant is
made and/or to be performed.


20.    Plan. The terms and provisions of the Plan are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Agreement, the Plan shall
govern and control.


21.    Language. If the Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.


22.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.


23.    Imposition of Other Requirements. The Company reserves the right to
impose any other requirements on the Participant’s participation in the Plan, on
the Performance Share Units and on any shares of Common Stock acquired under the
Plan, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require the Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.


24.    Section 409A of the Code. The Performance Share Units are not intended to
constitute “nonqualified deferred compensation” within the meaning of Section
409A of the Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof, “Section
409A”). However, notwithstanding any other provision of the Plan, the Grant
Notice or this Agreement, if at any time the Committee determines that the
Performance Share Units (or any portion thereof) may be subject to Section 409A,
the Committee shall have the right in its sole discretion (without any
obligation to do so or to indemnify the Participant or any other person for
failure to do so) to adopt such amendments to the Plan, the Grant Notice or this
Agreement, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Committee determines are necessary or appropriate either for the Performance
Share Units to be exempt from the application of Section 409A or to comply with
the requirements of Section 409A.


25.    Appendix. Notwithstanding any provisions in this Agreement, the
Performance Share Unit grant shall be subject to any special terms and
conditions set forth in Appendix A to this Performance Share Unit Agreement for
the Participant’s country. Moreover, if the Participant relocates to one of the





--------------------------------------------------------------------------------




countries included in Appendix A, the special terms and conditions for such
country will apply to the Participant, to the extent the Company determines that
the application of such terms and conditions is necessary or advisable for legal
or administrative reasons. Appendix A constitutes part of this Performance Share
Unit Agreement.


26.    Foreign Asset/Account, Exchange Control and Tax Reporting. The
Participant’s country may have certain foreign asset/account, exchange control
and/or tax reporting requirements, which may affect the Participant’s ability to
acquire or hold shares of Common Stock under the Plan or cash received from
participating in the Plan (including any dividends received or sale proceeds
arising from the sale of shares of Common Stock) in a brokerage or bank account
outside the Participant’s country. The Participant may be required to report
such accounts, assets or transactions to the tax or other authorities in his or
her country. The Participant may also be required to repatriate the sale
proceeds or other funds received as a result of the Participant’s participation
in the Plan to his or her country through a designated bank or broker and/or
within a certain time after receipt. The Participant acknowledges that it is his
or her responsibility to be compliant with such regulations and the Participant
should consult his or her personal legal advisor for any details.


27.    Insider Trading Restrictions/Market Abuse Laws. The Participant
acknowledges that, depending on his or her country, the Participant may be
subject to insider trading restrictions and/or market abuse laws, which may
affect his or her ability to acquire or sell shares of Common Stock or rights to
shares of Common Stock (e.g., Performance Share Units) under the Plan during
such times as the Participant is considered to have “inside information”
regarding the Company (as defined by the laws in the Participant’s country). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy. The Participant is responsible for ensuring compliance with any
applicable restrictions and is advised to consult his or her personal legal
advisor on this matter.


28.    Entire Agreement. This Agreement, the Grant Notice and the Plan
constitute the entire understanding between the Participant and the Company
regarding the Performance Share Units. This Agreement, the Grant Notice and the
Plan supersede any prior agreements, commitments or negotiations concerning the
Performance Share Units.







--------------------------------------------------------------------------------




Exhibit A


1.    Vesting. Except as otherwise expressly provided in Section 6 of the
Performance Share Unit Agreement, provided the Participant has not incurred a
Termination on or prior to the Regular Vesting Date (as defined below), the
Performance Share Units granted hereunder shall vest upon the date on which the
Committee determines and certifies, as applicable, the attainment level of both
EPS Performance Percentage (as defined and described below) and of RTSR
Performance Percentage (as defined below) during the period commencing on July
1, 2015 and ending on June 30, 2018 (the “Performance Period”), in each case, as
of the last day of the Performance Period, which determination shall be made no
later than the seventy-fifth (75th) day following the end of the Performance
Period (the “Regular Vesting Date”) and in a number of Performance Share Units,
if any, equal to the sum of (a) the product of (i) the EPS Target Number of
Performance Share Units (as set forth in the Grant Notice) and (ii) the EPS
Performance Percentage (as defined and described below), plus (b) the product of
(i) the RTSR Target Number of Performance Share Units (as set forth in the Grant
Notice) and (ii) the RTSR Performance Percentage (as defined and described
below). Upon the Regular Vesting Date, the Restricted Period shall expire and
any vested Performance Share Units shall be settled in accordance with Section 5
of the Performance Share Unit Agreement. Any Performance Share Units that do not
become vested in accordance with this Exhibit A (to the extent not previously
forfeited pursuant to Section 6 of the Performance Share Unit Agreement) shall,
effective as of the Regular Vesting Date, be forfeited by the Participant
without consideration.
2.    Change in Control. Notwithstanding Section 1 of this Exhibit A, the
following shall apply in connection with a Change in Control:
(a)    In the event of a Change in Control prior to the last day of the
Performance Period, to the extent the stock of the acquiring or successor entity
is publicly traded and the Performance Shares Units are assumed, continued or
substituted, the Performance Share Units shall be converted, immediately prior
to the Change in Control, to a number of time-based Restricted Stock Units equal
to the sum of (A) the EPS Target Number of Performance Share Units, and (B)
either of the following (1) if the Change in Control occurs in the first year of
the Performance Period, the RTSR Target Number of Performance Share Units, or
(2) if the Change in Control occurs after the first year of the Performance
Period, a number of Performance Share Units that would become eligible to vest
based on the attainment level of the Relative Total Shareholder Return
Performance Goal calculated as of a shortened Performance Period that ends on
the date immediately preceding the date of the Change in Control (the “Converted
RSUs”). The Converted RSUs shall be eligible to vest based on the Participant’s
continued Employment through the Regular Vesting Date. Provide the Participant
has not incurred a Termination prior to the Regular Vesting Date, the Restricted
Period shall expire upon the Regular Vesting Date and any vested Converted RSUs
shall be settled in accordance with Section 5 of the Performance Share Unit
Agreement.
(b)    In the event of a Change in Control prior to the last day of the
Performance Period, to the extent the acquiring or successor entity does not
assume, continue or substitute the Performance Share Units or the stock of the
acquiring or successor entity is not publicly traded, the Performance Share
Units shall be replaced with a right to receive, within thirty (30) days
following the date of the Change in Control, a cash payment equal to the sum of
(i) the product of (A) the Per Share Cash Amount, multiplied by the EPS Target
Number of Performance Share Units, and (ii) the product of (A) the Per Share
Cash Amount, multiplied by (B) either of the following (1) if the Change in
Control occurs in the first year of the Performance Period, the RTSR Target
Number of Performance Share Units, or (2) if the Change in Control occurs after
the first year of the Performance Period, a number of Performance Share Units
that would become eligible to vest based on the attainment of the Relative Total
Shareholder Return





--------------------------------------------------------------------------------




Performance Goal calculated as of a shortened Performance Period that ends on
the date immediately preceding the date of the Change in Control. The “Per Share
Cash Amount” for purposes of this Section 2(b) means an amount equal to the sum
of (I) the average of the closing price of the Common Stock for the 20 trading
days immediately preceding the date of the Change in Control and (II) any cash
dividend payable on a share of Common Stock during the 20 trading-day period
described in the foregoing.
(c)    Any Performance Share Units that do not vest or become Converted PSUs, as
applicable, shall immediately be forfeited without any further action by the
Company or the Participant and without any payment of consideration therefor.
3.    Earning Per Share Performance Goal


For purposes of this Section 3 of Exhibit A,


“Earnings Per Share” shall mean cumulative diluted earnings per share of Common
Stock as presented in the Company’s annual Securities and Exchange Commission
filings.


“EPS Performance Percentage” shall mean a percentage, as set forth in the below
table, representing the performance level of attainment of the Earnings Per
Share performance goal set forth in the below table.


Performance Level
Earnings
Per Share
Percent of
Target Goal
EPS Performance Percentage
Below Threshold
Below $3.92
Below 75%
0%
Threshold
$3.92
75%
50%
Target
$5.23
100%
100%
Maximum
$6.54 (or higher)
125%
200%



4.    Relative Total Shareholder Return Performance Goal


For purpose of this Section 4 of Exhibit A,


“Beginning Stock Price” shall mean the average of the closing prices of the
Common Stock or the shares of the Peer Group, as applicable, for the 20 trading
days ending on the trading date immediately preceding the first day of the
Performance Period.


“Ending Stock Price” shall mean the average of the closing price of the Common
Stock or the shares of the Peer Group, as applicable, for the last 20 trading
days up to and including the last day of the Performance Period.


“Peer Group” means the companies that comprise the Healthcare Subset of the
Subset 1500 Index. Companies that are members of the index at the beginning of
the Performance Period that subsequently cease to be listed in the index as a
result of acquisitions, mergers or combinations involving such companies shall
be excluded from the Peer Group. Companies that are members of the index at the
beginning of the Performance Period that subsequently file for bankruptcy during
the Performance Period shall be treated as worst performers for purposes of the
Relative Total Shareholder Return Performance Goal calculation.







--------------------------------------------------------------------------------




“Total Shareholder Return” shall mean the quotient of (i) the Ending Stock Price
minus the Beginning Stock Price plus assumed reinvestment as of the ex-dividend
date of ordinary and extraordinary cash dividends, if any, paid by the
applicable issuer during the Performance Period, divided by (ii) the Beginning
Stock Price. Total Shareholder Return expressed as a formula shall be as
follows:


Total Shareholder Return =
(Ending Stock Price - Beginning Stock Price + Assumed Dividend Reinvestment) /
Beginning Stock Price



The stock prices and cash dividend payments reflected in the calculation of
Total Shareholder Return shall be adjusted to reflect stock splits during the
Performance Period, and dividends shall be assumed to be reinvested in the
relevant issuer’s shares for purposes of the calculation of Total Shareholder
Return.


“RTSR Performance Percentage” shall mean the percentage, as set forth in the
below table, representing the performance level of attainment of the Relative
Total Shareholder Return Performance Goal set forth in the below table


TSR Percentile Rank
Relative to Peer Group
Performance Level
RTSR Performance Percentage
Below 25th Percentile
Below Threshold
0%
25th Percentile
Threshold
50%
Median
Target
100%
75th Percentile and Above
Maximum
150%



The EPS Performance Percentage and RTSR Performance Percentage shall each be a
linear interpolation for any achievement that falls between the above targets.









--------------------------------------------------------------------------------




APPENDIX A


PERFORMANCE SHARE UNIT AGREEMENT FOR NON-U.S. PARTICIPANTS
UNDER THE
CATALENT, INC.
2014 OMNIBUS INCENTIVE PLAN


(Performance Period commencing on July 1, 2015 and ending on June 30, 2018)


COUNTRY-SPECIFIC TERMS AND CONDITIONS




All capitalized terms used in this Appendix A that are not defined herein have
the meanings defined in the Plan or the Performance Share Unit Agreement for
Non-U.S. Participants (the “Performance Share Unit Agreement”).  This Appendix A
constitutes part of the Performance Share Unit Agreement.
Terms and Conditions
This Appendix A includes additional or different terms and conditions that
govern the Performance Share Units if the Participant works or resides in one of
the countries listed below.  The Participant understands that if the Participant
is a citizen or resident of a country other than the one in which he or she is
currently residing and/or working, transfers Employment and/or residency after
the Date of Grant or is considered a resident of another country for local law
purposes, the Company shall, in its discretion, determine to what extent the
terms and conditions contained herein shall apply to the Participant.
Notifications
This Appendix A also includes information regarding exchange controls and
certain other issues of which the Participant should be aware with respect to
participation in the Plan.  The information is based on the securities, exchange
control and other laws in effect in the respective countries as of July 2015. 
Such laws are often complex and change frequently.  As a result, the Participant
should not rely on the information in this Appendix A as the only source of
information relating to the consequences of participation in the Plan because
the information may be out of date at the time the Performance Share Units vest
or at the time the Participant sells the shares of Common Stock.
In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Company is not in a
position to assure the Participant of a particular result.  Accordingly, the
Participant should seek appropriate professional advice as to how the relevant
laws in the Participant’s country may apply to his or her situation. 
Finally, if the Participant is a citizen or resident of a country other than the
one in which he or she is currently residing and/or working, transfers
Employment and/or residency after the Date of Grant or is considered a resident
of another country for local law purposes, the information contained herein may
not apply to the Participant.





--------------------------------------------------------------------------------




ARGENTINA




Notifications


Securities Law Information. Neither the Performance Share Units nor the
underlying shares of Common Stock are publicly offered or listed on any stock
exchange in Argentina. The offer is private and not subject to the supervision
of any Argentine governmental authority.


Exchange Control Information. If the Participant transfers proceeds from the
sale of shares of Common Stock or the receipt of any dividends paid on such
shares into Argentina within 10 days of sale/receipt (i.e., if the proceeds have
not been held in a U.S. bank or brokerage account for at least 10 days prior to
transfer), the Participant must deposit 30% of the proceeds into a non-interest
bearing account in Argentina for 365 days. If the Participant has satisfied the
10 day holding obligation, the Argentine bank handling the transaction may still
request certain documentation in connection with the Participant’s request to
transfer proceeds into Argentina, including evidence of the sale and proof of
the source of funds used to purchase the shares of Common Stock. If the bank
determines that the 10-day rule or any other rule or regulation promulgated by
the Argentine Central Bank has not been satisfied, it will require that 30% of
the transfer amount be placed in a non-interest bearing dollar denominated
mandatory deposit account for a holding period of 365 days.
  
The Participant must comply with any and all Argentine currency exchange
restrictions, approvals and reporting requirements in connection with the
vesting of the Performance Share Units and the subsequent sale of any shares of
Common Stock acquired at vesting and the receipt of any dividends.


Please note that exchange control regulations in Argentina are subject to
frequent change. The Participant should consult with his or her personal legal
advisor regarding any exchange control obligations the Participant may have in
connection with the Participant’s participation in the Plan.


Foreign Asset/Account Reporting Information. The Participant must report any
shares of Common Stock acquired under the Plan and held by the Participant on
December 31st of each year on the Participant’s annual tax return for that year.
The Participant is strongly advised to consult the Participant’s personal tax
advisor to ensure compliance with this tax reporting obligation.




AUSTRALIA


Terms and Conditions


Vesting. The following provisions supplement the Performance Share Unit Grant
Notice and Sections 3 and 6 and Exhibit A of the Performance Share Unit
Agreement:
Notwithstanding Section 6(c) of the Performance Share Unit Agreement, if the
Participant incurs a Termination due to Disability or Retirement, the Target
Number of Performance Share Units shall, to the extent not then vested or
previously forfeited or cancelled, become fully vested and the Restricted Period
shall expire.
Data Privacy. The following provisions supplement Section 16 of the Performance
Share Unit Agreement:





--------------------------------------------------------------------------------




The Company can be contacted at 14 Schoolhouse Rd, Somerset, NJ 08873. The
Service Recipient can be contacted at Catalent Australia Pty. Ltd., 217-221
Governor Road, Braeside, Victoria, Australia 3195.
The Participant’s personal information will be held in accordance with the
Service Recipient’s privacy policy, a copy of which can be obtained by
contacting the Service Recipient at the address indicated above. The Service
Recipient’s privacy policy contains, among other things, details of how the
Participant can access and seek correction of personal information held in
connection with this Restricted Stock Units, how the Participant can complain
about a breach of the Australian Privacy Principles and how the Service
Recipient will deal with such a complaint.
The Participant understands and agrees that Data may be transferred to
recipients located outside of Australia, including the United States and any
other country where the Company has operations.


Notifications


Exchange Control Information. The Participant is responsible for reporting cash
transactions inbound (e.g., the remittance of cash proceeds received upon sale
of shares of Common Stock) exceeding A$10,000 and for inbound international fund
transfers of any value, which do not involve an Australian bank.




BELGIUM


Notifications


Foreign Asset/Account Reporting Information. The Participant is required to
report any security or bank account (including a brokerage account) opened and
maintained outside Belgium on his or her annual tax return. In a separate
report, the Participant must provide the National Bank of Belgium with certain
details regarding such foreign accounts (including the account number, bank name
and country in which such account was opened). This report, as well as
additional information on how to complete it, can be found on the website of the
National Bank of Belgium at www.nbe.be, under the Kredietcentrales / Centrales
des crédits caption.
BRAZIL


Terms and Conditions


Compliance with Law. By accepting the Performance Share Units, the Participant
acknowledges his or her agreement to comply with applicable Brazilian laws and
to pay any and all applicable Tax-Related Items associated with the Performance
Share Units, the receipt of any dividends, and the sale of shares of Common
Stock acquired under the Plan.
Nature of Grant. The following provisions supplement Section 14 of the
Performance Share Unit Agreement:


In accepting the Performance Share Units, the Participant agrees that (i) he or
she is making an investment decision, (i) the shares of Common Stock will be
issued to the Participant only if the vesting conditions are met, and any
necessary services are rendered by the Participant over the Restricted Period,
and (iii) the value of the underlying shares of Common Stock is not fixed and
may increase or decrease in value over the Restricted Period without
compensation to the Participant.





--------------------------------------------------------------------------------




Notifications


Exchange Control Information. If the Participant is resident or domiciled in
Brazil, the Participant will be required to submit a declaration of assets and
rights held outside of Brazil to the Central Bank of Brazil annually, if the
aggregate value of such assets and rights is equal to or greater than
US$100,000. If the aggregate value of such assets and rights exceeds
US$100,000,000, the Participant will be required to make such declarations on a
quarterly basis. Assets and rights that must be reported include shares of
Common Stock acquired under the Plan.


Tax on Financial Transactions. If the Participant repatriates the proceeds from
the sale of shares of Common Stock or receipt of any cash dividends and converts
the funds into local currency, the Participant may be subject to the Tax on
Financial Transactions.


CHINA


Terms and Conditions


The following terms and conditions will be applicable to the Participant to the
extent that the Company, in its discretion, determines that the Participant’s
participation in the Plan will be subject to exchange control restrictions in
the People’s Republic of China (“PRC”), as implemented by the PRC State
Administration of Foreign Exchange (“SAFE”).
Vesting. The following provisions supplement the Performance Share Unit Grant
Notice and Sections 3 and 6 and Exhibit A of the Performance Share Unit
Agreement:
Notwithstanding anything to the contrary in the Performance Share Unit
Agreement, the Performance Share Units shall not vest and no shares of Common
Stock will be issued to the Participant unless and until all necessary exchange
control or other approvals with respect to the Performance Share Units under the
Plan have been obtained from SAFE or its local counterpart (“SAFE Approval”). In
the event that SAFE Approval has not been obtained prior to any date(s) on which
the Performance Share Units are scheduled to vest in accordance with the Vesting
Schedule set forth on Exhibit A, the Performance Share Units will not vest until
the seventh day of the month following the month in which SAFE Approval is
obtained (the “Actual Vesting Date”). If the Participant incurs a Termination
prior to the Actual Vesting Date, the Participant shall not be entitled to vest
in any portion of the Performance Share Units and the Performance Share Units
shall be forfeited without any liability to the Company or its Affiliates.
Notwithstanding Section 6(c) of the Performance Share Unit Agreement, if the
Participant incurs a Termination due to Disability or Retirement on or after the
Actual Vesting Date, the Target Number of Performance Share Units shall, to the
extent not then vested or previously forfeited or cancelled, become fully vested
and the Restricted Period shall expire.
Settlement of Performance Share Units and Sale of Shares. Notwithstanding
anything to the contrary in the Plan or the Performance Share Unit Agreement,
due to PRC exchange control restrictions the Participant agrees that any shares
of Common Stock acquired at settlement of the Performance Share Units may be
immediately sold at settlement or, at the Company’s discretion, at a later time
(including when the Participant terminates Employment for any reason). If,
however, the sale of the shares of Common Stock is not permissible under the
Company’s insider trading policy, the Company retains the discretion to postpone
the issuance of the shares of Common Stock subject to the vested Performance
Share Units until such time that the sale is again permissible and to then
immediately sell the shares of Common Stock subject to the





--------------------------------------------------------------------------------




Performance Share Units. The Participant further agrees that the Company is
authorized to instruct its designated broker to assist with the mandatory sale
of the shares of Common Stock (on the Participant’s behalf pursuant to this
authorization), and the Participant expressly authorizes such broker to complete
the sale of such shares of Common Stock. The Participant acknowledges that the
Company’s designated broker is under no obligation to arrange for the sale of
shares of Common Stock at any particular price. Upon the sale of the shares of
Common Stock, the Company agrees to pay the cash proceeds from the sale, less
any brokerage fees or commissions, to the Participant in accordance with
applicable exchange control laws and regulations and provided any liability for
Tax-Related Items has been satisfied. Due to fluctuations in the share price
and/or the United States Dollar exchange rate between the settlement date and
(if later) the date on which the shares of Common Stock are sold, the sale
proceeds may be more or less than the market value of the shares of Common Stock
on the settlement date (which is the amount relevant to determining the
Participant’s tax liability). The Participant understands and agrees that the
Company is not responsible for the amount of any loss the Participant may incur
and that the Company assumes no liability for any fluctuation in the share price
and/or United States Dollar exchange rate.
Exchange Control Restrictions. The Participant understands and agrees that he or
she will be required to immediately repatriate to China the proceeds from the
sale of any shares of Common Stock acquired under the Plan or from any cash
dividends paid or such shares. The Participant further understands that such
repatriation of the proceeds may need to be effected through a special exchange
control account established by the Company or any Affiliate or Subsidiary, and
the Participant hereby consents and agrees that the proceeds may be transferred
to such account by the Company (or its designated broker) on the Participant’s
behalf prior to being delivered to the Participant. The Participant also
acknowledges and understands that there may be a delay between the date the
shares of Common Stock are sold and the date the cash proceeds are distributed
to the Participant. The Participant also agrees to sign any agreements, forms
and/or consents that may be reasonably requested by the Company (or the
Company’s designated broker) to effectuate such transfers.


The proceeds may be paid to the Participant in U.S. dollars or local currency at
the Company’s discretion. If the proceeds are paid to the Participant in U.S.
dollars, the Participant understands that he or she will be required to set up a
U.S. dollar bank account in China so that the proceeds may be deposited into
this account. If the proceeds are paid to the Participant in local currency, (i)
the Participant acknowledges that the Company is under no obligation to secure
any particular exchange conversion rate and that the Company may face delays in
converting the proceeds to local currency due to exchange control restrictions,
and (ii) the Participant agrees to bear any currency fluctuation risk between
the time the shares of Common Stock are sold or dividends are paid and the time
the proceeds are converted to local currency and distributed to the Participant.
The Participant agrees to comply with any other requirements that may be imposed
by the Company in the future in order to facilitate compliance with exchange
control requirements in China.




Notifications


Foreign Asset/Account Reporting Information. Effective from January 1, 2014, PRC
residents are required to report to SAFE details of their foreign financial
assets and liabilities, as well as details of any economic transactions
conducted with non-PRC residents, either directly or through financial
institutions. Under these rules, the Participant may be subject to reporting
obligations for the Performance Share Units and/or the shares of Common Stock
acquired under the Plan and any Plan-related transactions. The Participant
should consult his or her personal legal advisor regarding the details of this
reporting obligation.









--------------------------------------------------------------------------------




FRANCE


Terms and Conditions


Type of Performance Share Units. The Performance Share Units are not granted as
“French-qualified” awards and are not intended to qualify for the special tax
and social security treatment applicable to shares granted for no consideration
under Sections L. 225-197 to L. 225-197-6 of the French Commercial Code, as
amended.


Consent to Receive Information in English. By accepting the Performance Share
Units, the Participant confirms having read and understood the documents related
to the Performance Share Units (the Plan and the Agreement) which were provided
in the English language. The Participant accepts the terms of these documents
accordingly.


Consentement Relatif à l'Utilisation de la Langue Anglaise. En acceptant
l’Attribution, le Participant confirme avoir lu et compris les documents
relatifs à cette Attribution (le Plan et le Contrat d'Attribution) qui ont été
remis en langue anglaise. Le Participant accepte les termes de ces documents en
conséquence.


Notifications


Foreign Asset/Account Reporting Information. The Participant is required to
report all foreign accounts (whether open, current or closed) to the French tax
authorities when filing his or her annual tax return. Failure to complete this
reporting triggers penalties for the French resident
Participant. The Participant should consult his or her personal legal advisor
regarding the details of this reporting obligation.


GERMANY


Notifications


Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported electronically to the German Federal Bank (Bundesbank). In the case of
payments made or received in connection with securities (including proceeds
realized upon the sale of shares of Common Stock), the report must be made by
the 5th day of the month following the month in which the payment was made or
received. The form of the report (“Allgemeine Meldeportal Statistik”) can be
accessed via the Bundesbank’s website (www.bundesbank.de) and is available in
both German and English. The Participant understands that if the Participant
makes or receives a payment in excess of this amount, the Participant is
responsible for complying with applicable reporting requirements.




ITALY


Terms and Conditions


Data Privacy. This provision replaces Section 16 of the Performance Share Unit
Agreement:


The Participant understands that the Service Recipient, the Company and any
other Affiliate and Subsidiary may hold certain personal information about the
Participant, including, the Participant’s name, home address and telephone
number, date of birth, social insurance number or other identification





--------------------------------------------------------------------------------




number, salary, nationality, job title, any shares of Common Stock or
directorships held in the Company, details of the Performance Share Units or any
other entitlement to shares of Common Stock awarded, canceled, exercised,
vested, unvested or outstanding in the Participant’s favor (“Personal Data”) and
will process such data for the exclusive purpose of implementing, managing and
administering the Plan.


The Participant also understands that providing the Company with Personal Data
is mandatory for compliance with local law and necessary for the performance of
the Plan and that the Participant’s refusal to provide such Personal Data would
make it impossible for the Company to perform its contractual obligations and
may affect the Participant’s ability to participate in the Plan. The Controllers
of personal data processing are Catalent, Inc., 14 Schoolhouse Road, Somerset,
NJ 08873, and Catalent Italy, SpA, Via Nettunense KM 20, 100 04011 Aprilia (LT),
Italy, which is also the Company’s representative in Italy for privacy purposes
pursuant to Legislative Decree no 196/2003.


The Participant understands that Personal Data will not be publicized, but it
may be accessible by the Service Recipient and its internal and external
personnel in charge of processing of such Personal Data and by the Personal Data
Processor (the “Processor”), if any. An updated list of Processors and other
transferees of Personal Data is available upon request from the Service
Recipient. Furthermore, Personal Data may be transferred to Morgan Stanley Smith
Barney LLC, Service Recipient and any banks, other financial institutions or
brokers involved in the management and administration of the Plan. The
Participant understands that the Company and/or its Affiliates and Subsidiaries
will transfer Personal Data amongst themselves as necessary for the purpose of
implementation, administration and management of the Participant’s participation
in the Plan, and that the Company and/or its Affiliates and Subsidiaries may
each further transfer Personal Data to third parties assisting the Company in
the implementation, administration and management of the Plan, including any
requisite transfer to Morgan Stanley Smith Barney LLC or another third party
with whom the Participant may elect to deposit any shares of Common Stock
acquired under the Plan. Such recipients may receive, possess, use, retain and
transfer the Personal Data in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands that these recipients may be located in or
outside the European Economic Area in such countries as in the United States
that may not provide the same level of protection as intended under Italian data
privacy laws. Should the Company exercise its discretion in suspending all
necessary legal obligations connected with the management and administration of
the Plan, it will delete the Participant’s Personal Data as soon as it has
accomplished all the necessary legal obligations connected with the management
and administration of the Plan.


The Participant understands that Personal Data processing related to the
purposes specified above shall take place under automated or non-automated
conditions, anonymously when possible, that comply with the purposes for which
Personal Data are collected and with confidentiality and security provisions as
set forth by applicable laws and regulations, with specific reference to
Legislative Decree no. 196/2003.


The processing activity, including communication, the transfer of the
Participant’s Personal Data abroad, including outside of the European Economic
Area, as herein specified and pursuant to applicable laws and regulations, does
not require the Participant’s consent thereto as the processing is necessary to
performance of contractual obligations related to implementation, administration
and management of the Plan. The Participant understands that, pursuant to
Section 7 of the Legislative Decree no. 196/2003, the Participant has the right
to, including but not limited to, access, delete, update, ask for rectification
of the Participant’s Personal Data and estop, for legitimate reason, the
Personal Data processing.







--------------------------------------------------------------------------------




Furthermore, the Participant is aware that the Participant’s Personal Data will
not be used for direct marketing purposes. In addition, the Personal Data
provided can be reviewed and questions or complaints can be addressed by
contacting the Participant’s human resources department.


Plan Document Acknowledgement. By accepting the Performance Share Units, the
Participant acknowledges that (a) the Participant has received the Plan and the
Agreement; (b) the Participant has reviewed those documents in their entirety
and fully understands the contents thereof; and (c) the Participant accepts all
provisions of the Plan and the Agreement. The Participant further acknowledges
that the Participant has read and specifically and expressly approves, without
limitation, the following sections of the Performance Share Unit Agreement:
“Treatment on Termination”; “Non-Transferability”; “Repayment of Proceeds;
Clawback Policy”; “Restrictive Covenants”; “Tax Withholding”; “No Right to
Continued Employment”; “Nature of Grant”; “No Advice Regarding Grant”; “Data
Privacy” as replaced by the above provision; “Waiver and Amendments”; “Governing
Law; Venue”; “Electronic Delivery and Acceptance”; “Imposition of Other
Requirements”; and “Appendix.”


Notifications


Foreign Asset/Account Reporting Information. If, at any time during the fiscal
year, the Participant holds foreign financial assets (including cash and/or
shares of Common Stock) which may generate income taxable in Italy, the
Participant is required to report these assets on his or her annual tax return
(UNICO Form, RW Schedule) for the year during which the assets are held, or on a
special form if no tax return is due. These reporting obligations will also
apply to the Participant if the Participant is the beneficial owner of foreign
financial assets under Italian money laundering provisions.


Foreign Asset Tax Information. The value of the financial assets held outside of
Italy by Italian residents is subject to a foreign asset tax. Beginning in 2014,
such tax is levied at an annual rate of 2 per thousand (0.2%). The taxable
amount will be the fair market value of the financial assets (e.g., shares of
Common Stock) assessed at the end of the calendar year. The Participant is
responsible for complying with any reporting and/or payment obligations that may
arise in connection with this tax.




JAPAN


Notifications


Foreign Asset/Account Reporting Information. If the Participant holds assets
(e.g., shares of Common Stock acquired under the Plan, proceeds from the sale of
shares of Common Stock and, possibly, Performance Share Units) outside of Japan
with a value exceeding ¥50,000,000 as of December 31 of any calendar year, the
Participant is required to report such to the Japanese tax authorities by March
15th of the following year. The Participant should consult with his or her
personal tax advisor regarding the details of this reporting obligation.




SINGAPORE


Notifications


Securities Law Information. The Performance Share Units are granted pursuant to
the “Qualifying Person” exemption under section 273(1)(f) of the Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The





--------------------------------------------------------------------------------




Plan has not been lodged or registered as a prospectus with the Monetary
Authority of Singapore. The Participant should note that the Performance Share
Units are subject to section 257 of the SFA and the Participant will not be able
to make (i) any subsequent sale of the shares of Common Stock in Singapore or
(ii) any offer of such subsequent sale of the shares of Common Stock in
Singapore, unless such sale or offer is made (i) after six months from the Date
of Grant, or (ii) pursuant to the exemptions under Part XIII Division 1
Subdivision (4) (other than section 280) of the SFA.


Chief Executive Officer and Director Notification Requirement. The Chief
Executive Officer (“CEO”), directors, associate directors and shadow directors
    A shadow director is an individual who is not on the board of directors of a
company but who has sufficient control so that the board of directors acts in
accordance with the “directions or instructions” of the individual.
of a Singaporean Affiliate or Subsidiary are subject to certain notification
requirements under the Singapore Companies Act and must notify the Singaporean
Affiliate or Subsidiary in writing of an interest (e.g., Performance Share
Units, shares of Common Stock, etc.) in the Company or any related companies
within two business days of (i) its acquisition or disposal, (ii) any change in
a previously disclosed interest (e.g., when the shares of Common Stock are
sold), or (iii) becoming the CEO, or a director (if such an interest exists at
the time).


SWITZERLAND


Notifications


Securities Law Information. The offer of the Performance Share Units is
considered a private offering in Switzerland and is therefore not subject to
securities registration in Switzerland. Neither this document nor any other
materials relating to the Performance Share Units constitutes a prospectus as
such term is understood pursuant to article 652a of the Swiss Code of
Obligations, and neither this document nor any other materials relating to the
Performance Share Units may be publicly distributed nor otherwise made publicly
available in Switzerland.




UNITED KINGDOM


Terms and Conditions


Form of Settlement. Notwithstanding any discretion contained in the Plan or
anything to the contrary in the Performance Share Unit Agreement, the
Performance Share Units are payable in shares of Common Stock only.


Tax Withholding. The following provisions supplement Section 11 of the
Performance Share Unit Agreement:


If payment or withholding of the income tax due in connection with the
Performance Share Units is not made within ninety (90) days of the end of the
tax year in which the taxable event occurs or such other period specified in
Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the
“Due Date”), the amount of any uncollected income tax shall constitute a loan
owed by the Participant to the Service Recipient, effective on the Due Date. The
Participant agrees that the loan will bear interest at the official rate of Her
Majesty’s Revenue and Customs (“HMRC”) and will be immediately due and repayable
by the





--------------------------------------------------------------------------------




Participant, and the Company and/or the Service Recipient may recover it at any
time thereafter by any of the means referred to in Section 11 of the Performance
Share Unit Agreement.


Notwithstanding the foregoing, if the Participant is an executive officer or
director of the Company (within the meaning of Section 13(k) of the Exchange
Act), the Participant shall not be eligible for a loan to cover the income tax
due as described above. Instead, the amount of any uncollected income tax may
constitute a benefit to the Participant on which additional income tax and
National Insurance contributions may be payable. The Participant acknowledges
that the Participant will be responsible for reporting and paying any income tax
due on this additional benefit directly to HMRC under the self-assessment regime
and for paying the Company or the Service Recipient (as applicable) for the
value of any employee National Insurance contributions due on this additional
benefit. The Participant further acknowledges that the Company or the Service
Recipient may recover such amounts from the Participant by any of the means
referred to in Section 11 of the Performance Share Unit Agreement.


Joint Election. As a condition of the Participant’s participation in the Plan,
the Participant agrees to accept any liability for secondary Class 1 National
Insurance contributions which may be payable by the Company and/or the Service
Recipient in connection with the Performance Share Units and any event giving
rise to Tax-Related Items (the “Service Recipient’s Liability”). Without
limitation to the foregoing, the Participant agrees to execute the following
joint election with the Company (the “Joint Election”), the form of such Joint
Election being formally approved by HMRC, and to execute any other consents or
elections required to accomplish the transfer of the Service Recipient’s
Liability to the Participant. The Participant further agrees to execute such
other joint elections as may be required between the Participant and any
successor to the Company and/or the Service Recipient. The Participant further
agrees that the Company and/or the Service Recipient may collect the Service
Recipient’s Liability from him or her by any of the means set forth in Section
11 of the Performance Share Unit Agreement.


If the Participant does not enter into the Joint Election prior to the vesting
of the Performance Share Units or any other event giving rise to Tax-Related
Items, he or she will not be entitled to vest in the Performance Share Units or
receive any benefit in connection with the Performance Share Units unless and
until he or she enters into the Joint Election and no shares of Common Stock or
other benefit pursuant to the Performance Share Units will be issued to the
Participant under the Plan, without any liability to the Company and/or the
Service Recipient.




URUGUAY


There are no country-specific provisions.







